Case 2:21-cv-OGftfED StnTES DIshHErCOURT-CENTRAL DISTRICrOFCAURORNIA Page ID #:28

 

CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself [_] ) DEFENDANTS = ( Check box if you are representing yourself [_] )
ANTHONY SANCHEZ, Individually and on Behalf of All Others Similarly Situated, DECISION DIAGNOSTICS CORP. and KEITH M. BERMAN,

 

(b) County of Residence of First Listed Plaintiff Union County,NJ {County of Residence of First Listed Defendant Los Angeles County

 

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information. representing yourself, provide the same information.

Jennifer Pafiti

Pomerantz LLP, 1100 Glendon Avenue, 15th Floor, Los Angeles, CA 90024
(310) 405-7190

 

 

Il. BASIS OF JURISDICTION (Place an X in one box only.) Il. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
. PTF DEF . PTF DEF
1. U.S. Government 3. Federal Question (U.S. Citizen of This State C] 1 [J 1 [ncorporated or Principal Place =f) 4 [] 4
Plaintiff Government Not a Party) of Business in this State

Citizen of Another State [—] 2 [] 2 Incorporated and Principal Place O55
of Business in Another State
2. U.S. Government 4. Diversity (Indicate Citizenship [Citizen or Subject of a

 

 

. Foreign Nation 6 6

Defendant of Parties in Item III) Foreign Country O13 03 9 Dé

IV. ORIGIN (Place an xin one box only.) Remanded f 4. Reinstated 5. Transferred from Anoth 6. Multidistrict 8. Multidistrict

- Original . Removed from O . Remanded from O . Reinstated or O - Transferred from Another O Litigation - O Litigation -
Proceeding State Court Appellate Court Reopened District (Specify) Transfer Direct File

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: Yes [[] No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: Yes [_]No [_] MONEY DEMANDED IN COMPLAINT: $
VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5

 

 

Vil. NATURE OF SUIT (Place an X in one box only).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS
[1] 375 False Claims Act [_] 110 Insurance [_] 240 Torts to Land gO Ae aa ation Habeas Corpus: J 820 Copyrights
376 Qui Tam L] 120 Marine [] 245 Tort Product [] 463 Alien Detainee _] 830 Patent
Liability 510 Motions to Vacate
(31 USC 3729(a)) Oo 465 Other oO
[1] 130 Miller Act ——-|[-]_ 290 All Other Real Immigration Actions |'— Sentence L] 840 Trademark
400 State : Property TORTS [] 530 General SOCIAL SECURITY
oO ° 140 Negotiable
Reapportionment CI instrument TORTS PERSONAL PROPERTY |[] 535 Death Penalty [_] 861 HIA (1395ff)
[] 410 Antitrust 150 Recovery of PERSONAL INJURY [_] 370 Other Fraud Other: [_] 862 Black Lung (923)
[1 430 Banks and Banking |] Overpayment & |[] 310 Airplane ; , h
Enforcement of 315 Airplane (1) 371 Truth in Lending |[_] 540 Mandamus/Other [7] 863 DIWC/DIWW (405 (g))
Oo poy commerce/ICC Judgment O Product Liability oO 380 Other Personal |L] 550 Civil Rights [1] 864 SSID Title XVI
. 151 Medicare Act 320 Assault, Libel & Property Damage 555 Prison Condition
[J 460 Deportation O CI Slander L ] 865 RSI (405 (g))
470 Racketeer Influ- 152 Recovery of ' 385 Property Damage 560 Civil Detainee
O enced & Corrupt Org. |[_] Defaulted Student L Liability Employers’ |L] Product Liability [1 Conditions of FEDERAL TAX SUITS
480 C Credit Loan (Excl. Vet, SANS Confinement 870 Taxes (U.S. Plaintiff or
O onsumer*real R ' [-] 340 Marine 422 Appeal 28 FORFEITURE/PENALTY |L] Defendant)
L] 490 Cable/Sat TV 153 Recovery o 345 Marine Product |C] ysc 158 :
[_] Overpayment of TC Liability 625 Drug Related oO 871 IRS-Third Party 26 USC
850 Securities/Com- Vet. Benefits 423 Withdrawal 28 C1 Seizure of Property 21 7609
modities/Exchange 160 Stockholders’ |L] 350 Motor Vehicle CI usc 157 USC 881
[890 Other Statutory CO suits [355 Motor Vehicle CIVILRIGHTS|L] 690 Other
Actions roau labill
ivil Ri LABOR
[] 891 Agricultural Acts O 120 Other oO 360 Other Personal L] 440 Other Civil Rights 710 Fair Labor Standards
. Injury [] 441 Voting TC
893 Environmental : Act
| 195 Contract 362 Personal Injury-
aon te dom of Inf CO product Liability LI Med Malpratice O ag Eepioyment oO 720 Labor/Mgmt.
reedom of Info. . Bye lousing. elations
196 Franchise 365 Personal Injury. .
U1 act OH OO Product Liability C1 ‘Accommodations [J 740 Railway Labor Act
L] 896 Arbitration Stole ant 367 Health Care/ 445 American with . .
; J Disabilities- 751 Family and Medical
dmi d [] 210 Land [1] Pharmaceutical CO leave Act
899 A min. Procedures Condemnation Personal Injury Employment
1) Act/Review of Appeal of [1] 220 Foreclosure Product Liability q 446 American with O 790 Other Labor
Agency Decision 230 Rent Lease & |C] 368 Asbestos Disabilities-Other Litigation
950 Constitutionality of ent Lease P Inj ; 791 Employee Ret. Inc.
CO State Statutes CO Ejectment Producy Liabilty [] 448 Education CO Security Act

 

 

 

 

 

 

FOR OFFICE USE ONLY: Case Number:
CV-71 (07/16) CIVIL COVER SHEET Page 1 of 3

 
Case 2:21-cv-OGfatfED StnTES DIshHEr COURT-CENTRAL DISTRICrOFCAURORNIA Page ID #:29

CIVIL COVER SHEET

VIII, VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?

L] Yes

If "no," skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

[x] No

STATE CASE WAS PENDING IN THE COUNTY OF;

INITIAL DIVISION IN CACD IS:

 

 

 

[_] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
[_] Orange Southern
[_] Riverside or San Bernardino Eastern

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[] Yes [xk] No

If "no, " skip to Question C. If "yes," answer
Question B.1, at right.

B.1, Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

=>

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

[] Yes [xk] No

If "no, " skip to Question D. If "yes," answer
Question C.1, at right.

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2.

 

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

 

NO. Your case will initially be assigned to the Western Division.

 

 

 

[-] Enter "Western" in response to Question E, below, and continue
from there.
A. B. c.
, a Riverside or San Los Angeles, Ventura,
. ? a i
QUESTION D: Location of plaintiffs and defendants? Orange County Bemardino County | Santa Barbara, or San
Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district Cl Cl] CO
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices | |

apply.)

 

 

 

 

 

D.1. Is there at least one answer in Column A?

[_] Yes

If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

If "no," go to question D2 to the right.

[X] No

=>

D.2. Is there at least one answer in Column B?

[_] Yes No

If "yes," your case will initially be assigned to the

EASTERN DIVISION.

Enter "Eastern" in response to Question E, below.

If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

Enter the initial division determined by Question A, B,C, or D above: m-

 

WESTERN

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

[_] Yes No

 

CV-71 (07/16)

CIVIL COVER SHEET

Page 2 of 3

 
Case 2:21-cv-OGfitED StaTES DIshHEL COURT-CENTRAL DISTRICT OF CAUFORNIA Page ID #:30

CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [_] YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

If yes, list case number(s):

NO [1] Yes

 

Civil cases are related when they (check all that apply):

[ ] A. Arise from the same or a closely related transaction, happening, or event;

[_] B. Call for determination of the same or substantially related or similar questions of law and fact; or

[ ] C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

[ ] A. Arise from the same or a closely related transaction, happening, or event;

[_] B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY

(OR SELF-REPRESENTED LITIGANT): /S/Jennifer Pafiti DATE: 01/15/2021

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of SuitCode Abbreviation
861 HIA
862 BL
863 DIWC
863 DIWW
864 SSID
865 RSI

Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (07/16)

CIVIL COVER SHEET Page 3 of 3
